EXHIBIT “1”
 

 

 
 
  

| INDEX NO. 150575/2020

Pagers ALP agelat: 83/19/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF RICHMOND

Index No.:
x

 

JOSEPH GERALDI,

Plaintiff,

-against-

DOLLAR TREE STORE and DOLLAR TREE

STORE ,INC.

Defendants.

Date Purchased:

Plaintiff designates
RICHMOND County as the
place of trial.

The basis of venue is
Plaintiff's Residence.

SUMMONS
Plaintiff’s Residence:
x 414 Flint Street

 

To the above-named Defendant:

Staten Island, NY 10306

Date Filed:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiffs’ Attorney within twenty (20) days after service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded in the complaint.

JURY TRIAL DEMANDED

DATED: New York, New York
March 19, 2020

1 of 9

Yours, etc.,

Nicholas Gonchar, Esq.
Krentsel & Guzman, LLP.
Attorneys for Plaintiff

17 Battery Place — Suite 604.
New York, New York 10004
(212) 227-2900

 
 

Defendant’s Address:

DOLLAR TREE STORE
3231 Richmond Avenue
Staten Island, NY 10312

DOLLAR TREE STORE, INC.
CORPORATE SERVICE COMPANY
80 State Street

Albany, New York, NY 12207

  

2 of 9

INDEX NO. 150575/2020

Pages ta Pagelat 83/19/2020
 

 

 

FILED: RICHMOND COUN 7 202. 3:50 PM INDEX NO. 150575/2020

Page Se0b LOG AGRE: 10, 19/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF RICHMOND
xX Index No.:
JOSEPH GERALDI,
Plaintiff,
-against- VERIFIED COMPLAINT
DOLLAR TREE STORE and, DOLLAR TREE
STORE , INC.
Defendants,
x

The Plaintiff, JOSEPH GERALDI, by his attorneys KRENTSEL, GUZMAN &
HERBERT, LLP, upon information and belief alleges:
AS AND FOR A FIRST CAUSE OF ACTION
1. At all times herein mentioned, the Plaintiff, JOSEPH GERALDI, was and is a

resident of the COUNTY OF RICHMOND, State of New York.

2. That the cause of action alleged herein arose in the Richmondy County, City and
State of New York..
3. That the action falls within one or more of the exemptions set forth in the CPLR

§ 1602.

4. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE, was
and still is a domestic corporation duly organized and existing under and by virtue of the laws of
the State of New York.

5. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE, was
and still is a domestic entity duly organized and existing under and by virtue of the laws of the

State of New York.

3 of 9
 
 

 

PM INDEX NO. 150575/2020

Page Ob LOB AGRO: 1b 19/2020

 

6. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE was
and still is a foreign corporation duly organized to do business in the State of New York.

7. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE,
maintained a principal place of business in the State of New York, Located at 53231 Richmond
Avenue, Staten Island, NY 10312, specifically on or about November 28, 2019.

8. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE, INC.,
was and still is a domestic corporation duly organized and existing under and by virtue of the laws
of the State of New York.

9. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE, INC,
was and still is a domestic entity duly organized and existing under and by virtue of the laws of
the State of New York.

10. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE, INC,
was and still is a foreign corporation duly organized to do business in the State of New York.

11. That at all times herein mentioned, the Defendant, DOLLAR TREE STORE, IN C.,
maintained a principal place of business in the State of New York, Located at 3231 Richmond
Avenue, Staten Island, NY 10312, specifically on or about November 28, 2019.

12. That on November 28, 2019, and at all times herein mentioned, Defendant,
DOLLAR TREE STORE, owned the premises located at 3231 Richmond Avenue, Staten Island,
NY 10312.

13. That on November 28, 2019, and at all times herein mentioned, Defendant,
DOLLAR TREE STORE, INC., owned the premises located at 3231 Richmond Avenue, Staten
Island, NY 10312.

14. That on November 28, 2019, and at all times herein mentioned, the aforesaid

4 of 9
 

 

FILED: RICHMOND COUNTY CLERK 03 (19 (2.02.9 03320 PM) INDEX NO. 150575/2020
NYSCEF DOCo fol qU-CV-U0TaS- - - age 6.06 LO.PagelD.#: Ts /19/2020

premises were operated by Defendant, DOLLAR TREE STORE.

15, That on November 28, 2019, and at all times herein mentioned, the aforesaid
premises were operated by Defendant, DOLLAR TREE STORE INC.

16. That on November 28, 2019, and at all times herein mentioned, the aforesaid
premises were managed by Defendant, DOLLAR TREE STORE.

17. That on November 28, 2019 , and at all times herein mentioned, the aforesaid
premises were managed by Defendant, DOLLAR TREE STORE, INC.

18. That on November 28, 2019, and at all times herein mentioned, the aforesaid
premises were controlled by Defendant, DOLLAR TREE STORE.

19. That on November 28, 2019, and at all times herein mentioned, the aforesaid
premises were controlled by Defendant, DOLLAR TREE STORE, INC.

20. That on November 28, 2019, and at all times herein mentioned, the aforesaid
premises were maintained by Defendant, DOLLAR TREE STORE.

21. That on November 28, 2019, and at all times herein mentioned, the aforesaid
premises were maintained by Defendant DOLLAR TREE STORE, INC.

22. That at all times hereinafter mentioned, the Defendant, DOLLAR TREE STORE
repaired the aforesaid premises.

23. That at all times hereinafter mentioned, the Defendant, DOLLAR TREE STORE,
INC. repaired the aforesaid premises.

24. That at all times hereinafter mentioned, the Defendant, DOLLAR TREE STORE
supervised the aforesaid premises.

25. That at all times hereinafter mentioned, the Defendant, DOLLAR TREE STORE, INC

supervised the aforesaid premises.

5 of 9
 

   
 

26. On November 28, 2019 Plaintiff, JOSEPH GERALDI lawfully made a purchase at the
aforesaid premises.

27. That on November 28, 2019 Plaintiff lawfully made a purchase at the aforesaid
premises and due to the negligence of defendasnts herein, namely their failure to properly warn of
dangers, Plaintiff was caused to sustain severe and permanent injuries.

28. The above mentioned occurrence, and results thereof, were caused by the negligence
of the Defendants’ servants, agents, employees and/or licensees in the ownership, operation,
management, repair, supervision, control, and failure to warn.

29. That upon information and belief, defendant, DOLLAR TREE STORE had actual
notice of the failure to warn prior to November 28, 2109.

30. That upon information and belief, defendant, DOLLAR TREE STORE, INC. had
actual notice of this failure to warn prior to November 28, 2109.

31. That upon information and belief, defendant, DOLLAR TREE STORE had
constructive notice of this defective failure to warn prior to November 28, 2109,

32. That upon information and belief, defendant, DOLLAR TREE STORE, INC. had
actual notice of this failure to warn prior to November 28, 2109.

33. The upon information and belief, defendant, DOLLAR TREE STORE caused and
created this defective and dangerous condition — namely, the failure to warn.

34. The upon information and belief, defendant, DOLLAR TREE STORE, INC caused and
created this defective and dangerous condition — namely, the failure to warn.

35. That no negligence on the part of the Plaintiff contributed to the occurrence alleged
berein in any matter whatsoever.

36. That by reason of the foregoing, Plaintiff, JOSEPH GERALDI was caused to sustain

6 of 9

Mi INDEX NO. 150575/2020

Page LOE TOG AGO 13, 719/2020
 

   

FILED: RIC _ i] 202 3:50 PM INDEX NO. 150575/2020

Page BOL LORE ago Vs 7159/2020

serious injuries and to have suffered pain, shock, mental anguish; that these injuries and their
effects will permanent; and as a result of said ijuries Plaintiff has been caused to incur, and will
continue to incur, expenses for medical care and attention; and as a further result, Plaintiff was,
and will continue to be, rendered unable to perform Plaintiff's normal activities and duties and has
sustained a resultant loss therefrom.

37. That by reason of the foregoing, Plaintiff, JOSEPH GERALDI was damaged in a sum
which exceeds the jurisdictional limits of all courts which would otherwise have jusrisdiction.

WHEREFORE, Plaintiff, demands judgment against the Defendants, in a sum exceeding
the jurisdictional limits of the lower courts which would otherwise have jurisdiction, together with
the costs and disbursements of this action.

Dated: New York, New York
March 19, 2020

Yours, etc.

LA Zoe

Nicholas Gonchar, Esq.
Krentsel & Guzman, LLP.
Attorneys for Plaintiff

17 Battery Place — Suite 604
New York, New York 10004
(212) 227-2900

7 of 9
 

 

   

, PM

ATTORNEY VERIFICATION

Nicholas Gonchar, an attorney at law, duly admitted to
Practice in the Courts of the State of New York, affirms

under the penalties of perjury that:

He is the attorney for the plaintiff(s) in the above entitled
action. That he has read the foregoing VERIFIED COMPLAINT and
knows the contents thereof, and upon information and belief,
deponent believes the matters alleged therein to be true.

The reason this Verification is made by deponent and not by
the plaintiff(s) is that the Plaintiff(s) herein reside(s) in a
county other than the one in which the plaintiff's attorneys
maintain their office.

The source of deponent's information and the grounds of his
belief are communication, papers, reports and investigation
contained in the file.

DATED: New York, New York
March 19, 2020

Nicholas Gonchar, Esq.

 

8 of 9

INDEX NO. 150575/2020

Page eek eb AG RIDE: 1A 19/2020
 
 

 

FILED: RICHMOND : : _ PM INDEX NO. 150575/2020

Page 10 afta Pagelet: 49/19/2020

 

 

Index No. :
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF RICHMOND
JOSEPH GERALDI,
Plaintiff
-against-

DOLLAR TREE STORE and DOLLAR TREE
STORE, INC

Defendants,

 

SUMMONS AND VERIFIED COMPLAINT

 

KRENTSEL & GUZMAN, LLP.
Attorneys for : Plaintiff(s)
Office and Post Office Address, Telephone
17 Battery Place — Suite 604
New York, New York 10004
(212) 227-2900

 

 

To
Attorney(s) for

 

Service of a copy of the within
is hereby admitted.
Dated,

 

Attomey(s) for

PLEASE TAKE NOTICE:

CO NOTICE OF ENTRY

that the within is a (certified) true copy ofa

duly entered in the office of the clerk of the within name court on 19
O NOTICE OF SETTLEMENT

that an order of which the within is a true copy
will be presented for settlement to the HON, One of the judges of the
within named Court, at

on at M.

Dated,

Yours, etc.

KRENTSEL & GUZMAN, LLP.

 

9 of 9
